Case 7:17-cv-00099-EKD-JCH Document 72 Filed 11/13/20 Page 1 of 5 Pageid#: 286




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

 DANIEL TAYLOR,                                        )
      Plaintiff,                                       )         Civil Case No. 7:17-cv-00099
 v.                                                    )
                                                       )         By: Elizabeth K. Dillon
 LESLIE FLEMING, et al.,                               )             United States District Judge
      Defendants.                                      )

                                         MEMORANDUM OPINION

          Plaintiff Daniel Taylor, a Virginia inmate proceeding pro se, filed this action pursuant to

 42 U.S.C. § 1983. The court previously granted defendants’ motion to dismiss, but it gave

 Taylor an additional opportunity to file another amended complaint if he could cure the

 identified deficiencies in his last complaint. (Dkt. Nos. 59, 60.) Now pending before the court is

 a second motion to dismiss by all defendants (Dkt. No. 66), in which they seek dismissal of

 Taylor’s second amended complaint in its entirety, which the court has described as Dkt. No. 61,

 as supplemented by Dkt. No. 64. (See Dkt. No. 65.) The court also has considered Taylor’s

 response in opposition (Dkt. No. 69). 1 Because Taylor’s second amended complaint still fails to

 plausibly state a claim against any defendant under § 1983, the court will grant defendants’

 motion to dismiss.

                                                 I. BACKGROUND

          Taylor’s second amended complaint names four individuals as defendants: (1) Harold

 Clarke, the Director of the Virginia Department of Corrections (“VDOC”); (2) Leslie Fleming,

 the Warden at Wallens Ridge State Prison (“WRSP”), where Taylor was housed at all relevant


          1
            Taylor’s opposition (Dkt. No. 69) primarily attempts to add additional facts that are not part of his second
 amended complaint and are outside the scope of its claims. A party may not amend his pleadings through briefing,
 however. S. Walk at Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175, 184–85 (4th
 Cir. 2013). Accordingly, the court does not treat those allegations as part of the second amended complaint. See id.
Case 7:17-cv-00099-EKD-JCH Document 72 Filed 11/13/20 Page 2 of 5 Pageid#: 287




 times; (3) Craft, a laundry supervisor at WRSP; and (4) Sensabaugh, who also was a laundry

 supervisor at WRSP. (Second Am. Compl. 1–2, Dkt. No. 61.)

        In his second amended complaint, Taylor alleges that he receives new clothing only once

 every twelve months and sometimes less frequently. He also complains that he is given

 insufficient “white laundry”—i.e., “only four pairs of socks, four tees and four pairs of boxer

 shorts” every twelve months, along with only one pillowcase, one hand towel, and one

 washcloth, instead of two of each. (Id. at 3.) He claims that over time, “dirt and grime can be

 detected on tees” when returned after being laundered. (Id.) He also complains that laundry is

 placed on the same cart with mopheads, although in a plastic bag. (Id. at 3–4.) He alleges that

 inmates assigned to the restricted housing unit (“RHU”) are not permitted to keep with them any

 thermal top or bottoms they have purchased through the commissary. 2 He complains that the

 lack of thermal clothing is problematic because the cells in the RHU are “so cold it’s caused me

 to think hypothermia is setting in” and says that on one occasion, “frost from breathing” was

 visible. (Id. at 4.) He also alleges that WRSP does not issue scarves or gloves, and that boots

 and hats have to be purchased and even those are “slip-on shoes” that do not adequately protect

 his feet from snowfall or rainfall. (Id.) He claims that, as a result of these combined conditions,

 he has had a “runny nose, minor cough” and “recently,” a “throat irritation.” (Id.)

        Taylor alleges “personal involvement” of defendants on the basis that his requests for

 laundry have been “ignored during winter months.” (Id. at 5.) He also claims that Clarke and

 Warden Fleming “both know of the situation” and contends that they should know from

 unspecified paperwork and from policies both that insufficient clothing is being issued and that




        2
            Taylor includes this allegation both as part of his first claim and as a second, separate claim

                                                            2
Case 7:17-cv-00099-EKD-JCH Document 72 Filed 11/13/20 Page 3 of 5 Pageid#: 288




 thermal tops and bottoms, even ones previously purchased from the commissary, are not

 permitted in the RHU. (Id.)

                                            II. ANALYSIS

 A. Motion to Dismiss

        A motion to dismiss under Rule 12(b)(6) tests the complaint’s legal and factual

 sufficiency. See Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009); Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 554–63 (2007); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To

 withstand a Rule 12(b)(6) motion, a pleading must “contain sufficient factual matter, accepted as

 true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678. In considering

 the motion, the court must construe the facts and reasonable inferences “in the light most

 favorable to the nonmoving party.” Massey v. Ojaniit, 759 F.3d 343, 347 (4th Cir. 2014). A

 court need not accept as true a complaint’s legal conclusions, “unwarranted inferences,

 unreasonable conclusions, or arguments.” Giarratano, 521 F.3d at 302. Pro se complaints are

 afforded a liberal construction. Laber v. Harvey, 438 F.3d 404, 413 n.3 (4th Cir. 2006).

 B. Eighth Amendment

        The Eighth Amendment protects prisoners from cruel and unusual living

 conditions. Rhodes v. Chapman, 452 U.S. 337, 347 (1981). But “the Constitution does not

 mandate comfortable prisons,” id. at 349, and conditions that are “restrictive and even harsh . . .

 are part of the penalty that criminal offenders pay for their offenses against society.” Id. at 347.

 It is well established that “only the unnecessary and wanton infliction of pain implicates the

 Eighth Amendment.” Wilson v. Seiter, 501 U.S. 294, 298 (1991) (quoting Whitley v. Albers, 475

 U.S. 312, 319 (1986)). To sustain an unconstitutional conditions claim, a prisoner must show

 that: (1) objectively, the deprivation was sufficiently serious, in that the challenged, official acts



                                                    3
Case 7:17-cv-00099-EKD-JCH Document 72 Filed 11/13/20 Page 4 of 5 Pageid#: 289




 caused denial of “the minimal civilized measure of life’s necessities”; and (2) subjectively, the

 defendant prison officials acted with “‘deliberate indifference’ to inmate health or

 safety.” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citations omitted).

        To establish the first element, the prisoner must show “significant physical or emotional

 harm, or a grave risk of such harm,” resulting from the challenged conditions. Shakka v. Smith,

 71 F.3d 162, 166 (4th Cir. 1995). To establish the second element of deliberate indifference, a

 plaintiff must show that the defendant was personally aware of facts indicating a substantial risk

 of serious harm and that the defendant must have actually recognized the existence of such a

 risk. See, e.g., Farmer, 511 U.S. at 838–840; Conner v. Donnelly, 42 F.3d 220, 222 (4th Cir.

 1994). The plaintiff also must show that the defendant subjectively recognized that his actions

 were inappropriate in light of that risk. Parrish v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004)

 (citation omitted).

        As with the prior version of his complaint, Taylor’s claims in his second amended

 complaint fail to state a claim. First of all, it does not appear that Taylor can show a

 “significant” harm or grave risk of such harm as a result of having to wear clothing that is not

 laundered or replaced as often as he would like, from not being given hats, scarves, and boots, or

 from not being permitted to wear thermal tops and bottoms while housed in the RHU, where the

 temperatures are cold. As the court noted in its prior opinion, the symptoms Taylor describes—a

 runny nose, cough, and throat irritation—are unlikely to satisfy the objective element of an

 Eighth Amendment claim. See, e.g., Canada v. Stirling, 2018 WL 6981119, at *5 (D.S.C. Dec.

 17, 2018) (recommending grant of summary judgment where plaintiff alleged an Eighth

 Amendment claim based on being given only shower shoes to wear and explaining that “alleged

 injuries of ‘wet feet’ and ‘coldness’ are not sufficiently serious to justify relief”), report and



                                                    4
Case 7:17-cv-00099-EKD-JCH Document 72 Filed 11/13/20 Page 5 of 5 Pageid#: 290




 recommendation adopted by Canada v. Stirling, 2019 WL 132869 (D.S.C. Jan. 8, 2019);

 Chance v. Spears, 2009 WL 3768736, at *2 (S.D.W. Va. Nov. 10, 2009) (“Although plaintiff

 makes conclusory assertions about the potential harm that may be wrought without additional

 protective clothing, his allegations simply do not rise to the level of extreme deprivation

 necessary to state a conditions-of-confinement violation.”).

        Even if he had stated a sufficiently serious deprivation, though, Taylor’s claims are

 nonetheless subject to dismissal because he has not alleged adequate facts to establish deliberate

 indifference on the part of any defendant. In particular, Taylor does not identify any facts to

 show that any of the four defendants had knowledge of a substantial risk to him and were

 deliberately indifferent to it. Ignoring laundry forms, or being aware of general policies

 prohibiting RHU inmates from possessing thermal tops does not show that any defendant was

 subjectively aware of a substantial risk to Taylor (or anyone) from the conditions he describes.

 See Farmer, 511 U.S. at 838. Moreover, defendants cannot be liable under the theory of

 respondeat superior. See, e.g., Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 663 n.7 (1978).

                                          III. CONCLUSION

        Because Taylor’s second amended complaint fails to state a constitutional deprivation

 actionable under § 1983, defendants’ motion to dismiss must be granted and Taylor’s complaint

 must be dismissed. An appropriate order will be entered.

        Entered: November 13, 2020.



                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                                  5
